Citation Nr: 1430275	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  14-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to December 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO denied entitlement to service connection for PTSD due to military sexual trauma.  In August 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2013, and, in December 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

For the reason expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on her part, is required. 


REMAND

In May 2014, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge.  In June 2014, the Board sent the Veteran notice of the inability to produce a complete transcript of this hearing.  38 C.F.R. § 20.717 (2013).  Provided the opportunity to have another hearing, the Veteran chose to have an in-person hearing  before a Veterans Law Judge at the RO (Travel Board hearing).  The Board remands the matter on appeal for the requested hearing.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board Travel Board hearing at the earliest available opportunity.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


